Citation Nr: 1047950	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to non-service connected death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active service from March 1946 to November 1966.  
The Veteran died in September 2007.  The appellant is the 
surviving spouse of the Veteran, and is seeking entitlement to 
non-service connected death pension benefits. 

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the claim for dependency and indemnity compensation, death 
pension and accrued benefits. 

The appellant initially requested a Board hearing but withdrew 
her request. 

Following her appeal to the Board the appellant submitted 
additional medical records which she feels were part of her 
husband's problems when he passed away however the issue of 
service connection for cause of death and dependency and 
indemnity compensation was not appealed. Furthermore the 
appellant reported numerous times that she was only seeking 
widows pension. The issue of reopening the appellant's claim for 
dependency and indemnity compensation, is referred to the AOJ for 
appropriate action. 


FINDING OF FACT

The appellant's annual reported income exceeds the maximum annual 
income for death pension benefits for a surviving spouse.





CONCLUSION OF LAW

The criteria for non-service connected death pension benefits has 
not been met.  38 U.S.C.A. §§ 1541, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 
3.273 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2009, 
subsequent to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was readjudicated in a May 2009 statement of the case, 
following the provision of notice.  The appellant has not alleged 
any prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has assisted the appellant in obtaining necessary evidence.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim file; 
and the appellant has not contended otherwise. VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time



Analysis

The appellant seeks non-service connected death pension benefits.

 Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's non-service connected 
death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these 
benefits if the Veteran served for 90 days or more, part of which 
was during a period of war; and, the appellant meets specific 
income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 
C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the 
maximum rate of death pension, reduced by the amount of countable 
income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining 
income for this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.

Exclusions from income include the expenses of the Veteran's last 
illness and burial and for the Veteran's just debts, debts not 
incurred to secure real or personal property, if paid by the 
appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted 
only for the 12-month annualization period in which they were 
paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not 
include Social Security disability benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  Medical 
expenses in excess of five percent of the maximum income rate 
allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization period; 
to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served on active duty from March 1946 to November 
1966 , during the Korean War and Vietnam War. Thus, as the 
Veteran served for more than 90 days during a period of war and, 
the appellant must only meet the specific income and net worth 
requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The appellant reported that she had no dependents. 

The appellant filed her claim for non-service connected death 
pension benefits in 2007.  Therefore, the Board must calculate 
her family income for the years 2007 through 2009.  See 38 C.F.R. 
§ 3.271(a).  In August 2008 the appellant reported Social 
Security income of $834.00 dollars per month ($10,008 annually) 
and other income of $10,800 annually for the years from January 
2007 to December 2007 and from January 2008 to December 2008.  

The appellant did not provide her income for the year beginning 
January 2009.  Therefore the Board will decide the appellant's 
claim on the available income and expenses that the appellant has 
reported and will use her reported income for the years reported 
and subsequent years.

The appellant reported funeral and burial costs of $1642 in 
September 2007. 

The appellant reported that she paid annual medical expenses for 
the period August 2007 to August 2008 of $1152 for Medicare part 
B and $2212 for other medical expenses, including doctor and 
chiropractor visits, prescriptions and over the counter medicine; 
or $3364 in total.

She reported that she paid annual medical expenses for the period 
June 2008 to June 2009 of $1156 for Medicare part B and $847 for 
other medical expenses including prescription medication, 
chiropractic care and over the counter medicine; or $2003 in 
total. 

For the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a).  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 C.F.R. 
§ 3.271(c).

Basic entitlement to such pension exists if, among other things, 
the appellant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 
1541(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as if published in VA regulations.  38 C.F.R. § 
3.21.

Effective December 1, 2006, the MAPR for an otherwise eligible 
claimant, without a dependent child, was $7,329.  Id.  Effective 
December 1, 2007, the MAPR for an otherwise eligible claimant, 
without a dependent child, was $7,498.  Id.  Effective December 
1, 2008, the MAPR for an otherwise eligible claimant, without 
dependent child, was changed to $7,933.  Id.  Effective December 
1, 2009, the MAPR for an otherwise eligible claimant, without a 
dependent child, was again $7,933.  See Improved Death Pension 
Rate Table.  

Only paid and unreimbursed medical expenses in excess of 5 
percent of the MAPR may be excluded from countable income.  Thus, 
from December 1, 2007, expenses in excess of $374 dollars, and 
from December 1, 2008 and 2009, expenses in excess of $396 
dollars may be excluded from income.

The appellant reported medical expenses for 12 month periods but 
not calendar years.  Assuming that the appellant paid the amount 
reported for the 12 months beginning August 2007 of $3364 for 
each year from 2007 to 2009, the appellant's unreimbursed medical 
expenses were, at most $3364, per year.  No proof of payment of 
these costs was submitted by the appellant, but giving the 
appellant the benefit of the doubt, for purposes of 38 C.F.R. § 
3.272(g), $3364 dollars in unreimbursed medical expenses may be 
excluded from income for each year from 2007 to 2009.  Personal 
costs, such as the appellant's reported apartment and food 
expenditures are not unreimbursed medical expenses for purposes 
of 38 C.F.R. § 3.272(g) and may not be excluded.

The Board calculates the appellant's countable income for 2007 to 
be $16,176 by adding the appellant's income of $10,800, plus 
Social Security income of $10,008, minus deductible medical care 
expenses of $2,990 ($3364 minus $374), minus burial expenses of 
$1642.  The appellant's countable income of $16,176 exceeds the 
MAPR of $7,498 for 2007.  

The Board calculates the appellant's countable income for 2008 to 
be $17,840 by adding the appellant's income of $10,800, plus 
Social Security income of $10,008, minus deductible medical care 
expenses of $2,968 ($3364 minus $396).  The appellant's countable 
income of $17,840 exceeds the MAPR of $7,933 for 2008.  

The Board calculates the appellant's countable income for 2009 to 
be $17,840 by adding the appellant's income of $10,800, plus 
Social Security income of $10,008, minus deductible medical care 
expenses of $2,968 ($3364 minus $396).  The appellant's countable 
income of $17,840 exceeds the MAPR of $7,933 for 2009.  

During the entire length of the appeal, the appellant's income 
has exceeded the limits set by law for the grant of pension 
benefits.

The Board is sympathetic to the appellant's financial situation, 
however the Board is bound by the law and regulations in effect.  
Because the claimant's income exceeds the amount authorized by 
governing statutory or regulatory authority, the Board may not 
award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 
50 (1998) (citing Office of Personnel Management v. Richmond, 496 
U.S. 414, 424 (1990) (payment of money from the [Federal] 
Treasury 'must be authorized by a statute').

Accordingly, the payment of nonservice-connected death pension 
benefits is not warranted


ORDER

Entitlement to non-service connected death pension benefits is 
denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


